DETAILED ACTION
This Action is in response to the communication filed on 12/9/2020.
	Claims 1-17, 19-22 are currently pending in the application and are addressed herein. 

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Election/Restrictions
Applicant’s election without traverse of Group I in the reply filed on 12/19/2020 is acknowledged.  With respect to the species election requirement, it is noted that SEQ ID NO: 1298 and SEQ ID NO: 1297 have been cancelled from the claims.  Furthermore, upon consideration of the claims, it has been determined that there would not be a serious burden to search SEQ ID Nos: 1367/1368 with the elected sequences SEQ ID Nos: 979/980.  Therefore, the species election requirement has been withdrawn and SEQ ID Nos: 979, 980, 1367 and 1368 have been searched and examined.
Claims 19-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/092020.
Claims 1-17 are examined herein.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 1-5, 10, 11, 13, 14, are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by U.S. 2008/0113351 (hereafter “Naito”).
Naito teaches a composition comprising an iRNA agent comprising a sense strand and an antisense strand wherein the sense strand comprises an antisense strand having nucleotides 1-19 of SEQ ID NO: 1368 (See attached sequence alignments below as well as claims 1-12, 18, etc.).  Specifically, Naito claims a polynucleotide for causing RNAi wherein the polynucleotide is double-stranded with one strand having a region homologous to a prescribed (i.e., target) sequence and the other strand being complementary to the first strand (e.g., see claim 1), wherein the target sequence is SEQ ID NO: 330120 which is a target sequence comprising 19 contiguous nucleotides that are targeted by instant SEQ ID NO: 1368 (i.e., SEQ ID NO: 330120 is a 19 nucleotide sequence that is the reverse complement of nucleotides 1-19 of instant SEQ ID NO: 1368).  Furthermore, Naito teaches that the RNAi polynucleotide two strands within the range of 19 to 23 nucleotides in length, preferably 19 base pairs (e.g., see paragraphs [0080]-[0081]) and can comprise nucleotide modifications (e.g., see [0106]). Naito also teaches that the RNAi polynucleotide can comprise a nucleotide overhangs of preferably 2 unpaired nucleotides at 
Therefore, Naito anticipates the instant claims.
SEQUENCE ALIGNMENT

(SEQ 1368)
US-11-598-052B-330120/c
; Sequence 330120, Application US/11598052B
; Publication No. US20080113351A1
; GENERAL INFORMATION:
;  APPLICANT: RNAi Co., Ltd.
;  APPLICANT:  NAITO, Yuki
;  APPLICANT:  FUJINO, Masato
;  APPLICANT:  OGUCHI, Shinobu
;  APPLICANT:  NATORI, Yukikazu
;  TITLE OF INVENTION: POLYNUCLEOTIDES FOR CAUSING RNA INTERFERENCE AND METHOD FOR     INHIBITING GENE EXPRESSION USING THE SAME
; SEQ ID NO 330120
;   OTHER INFORMATION: siRNA target sequence for SCNN1A (NM_001038.3,781-799).

  Query Match             90.5%;  Score 19;  DB 30;  Length 19;
  Best Local Similarity   57.9%;  
  Matches   11;  Conservative    8;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 AUUUGUUCUGGUUGCACAG 19
              |:::|::|:||::||||||
Db         19 ATTTGTTCTGGTTGCACAG 1



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2008/0113351 (hereafter “Naito”, cited by Applicant), as applied to claims 1-5, 10, 11, 13, 14, above, in view of U.S. 2007/0135372 (hereafter “MacLachlan”, cited by Applicant).
The teachings of Naito are described above.
Naito does not teach that the RNAi agent comprises at least one phosphorothioate or 2’-modified nucleotide, at least one 5’-UG-3’ dinucleotide wherein the 5’-Uridine is a 2’-modified nucleotide, a 2'-modification including a 2'-deoxy or 2'-O-methoxyethyl, a blunt end, or is ligated to a lipid or cholesterol.

Therefore, it would have been prima facie obvious to one of ordinary skill in the art, at the time the invention was made, to modify the double-stranded RNAi polynucleotide taught by Naito (and described above) such that the RNAi agent is modified to include a 2’-modified nucleotide such as a 2’-deoxy, 2-OMe, 2’-O-MOE, 2’-modified uridine nucleotides and/or phosphorothioates, as well as to include a conjugated (ligated) cholesterol, and to make the RNAi polynucleotide blunt-ended (without overhangs), with a reasonable expectation of success.  It is noted that substituting the uridines of the Naito RNAi polynucleotide with the 2’-modified uridines of MacLachlan would result in an siRNA have a 5'-UG-3' dinucleotide where the 5'-U is a 2’-modified uridine.
The motivation to make the modifications to the RNAi polynucleotide are provided by the teachings of MacLachlan, such as to decrease immunostimulatory response and facilitate delivery of the RNAi agent into a cell.

Claims 1-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. 2008/0113351 (hereafter “Naito”, cited by Applicant) and U.S. 2007/0135372 (hereafter .
The teachings of Naito and MacLachlan as applied here are described above.
Neither Natio nor MacLachlan teach a composition comprising the iRNA agent for inhibiting alpha-ENaC and one more known agents effective in treatment of ENaC-related disorders, including an epithelial sodium channel blocker.
However, Bruns teaches peptides which are inhibitors of epithelial sodium channel activity which can be used as drugs to inhibit epithelial sodium channel function in a patient’s airway and treat various diseases or conditions, including cystic fibrosis (e.g., see abstract, claims 1, 38, 60, 115, 116, etc.).
	Therefore, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to make a composition comprising an alpha-ENaC inhibitory iRNA agent, as taught by Natio and MacLachlan, with an ENaC inhibitory peptide agent, as taught by Bruns, with a reasonable expectation of success.
The combination of prior art cited above in all rejections under 35 U.S.C. 103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 USPQ2d 1385 (2007): 
“Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) “Obvious to try” – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces 

In this case, at least rationale (A) above supports a conclusion of obviousness.

Therefore, the instant claims are prima facie obvious in view of the cited prior art.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13, 17 and 18 of U.S. Patent No. 9,476,052. Although the claims at issue are not identical, they are not patentably distinct from each other.  The instant claims are drawn to a composition comprising and iRNA agent having a sense and antisense strand wherein the antisense strand comprises a nucleotide sequence of nucleotides 2-19 of SEQ ID NO: 980 or SEQ ID NO: 1368 and wherein the sense strand is complementary to the antisense strand (see claim 1).  Claim 1 of the ‘052 patent is drawn to a composition comprising and iRNA agent having a sense and antisense strand wherein the antisense strand comprises a nucleotide sequence of nucleotides 1-19 of SEQ ID NO: 980, and claim 12 is drawn to a composition comprising and iRNA agent having a sense and antisense strand wherein the antisense strand comprises a nucleotide sequence of nucleotides 1-19 of SEQ ID NO: 1368, wherein the cytidines at positions 15 and 17 are 2’-O-methylcytidines.  Accordingly instant claim 1 is broader in scope 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to J. E. Angell whose telephone number is (571)272-0756.  The examiner can normally be reached on Monday-Friday (8:30-5:00).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ram Shukla can be reached on (571) 272-0735.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 


J. E. Angell
Primary Examiner
Art Unit 1635



/J. E. ANGELL/Primary Examiner, Art Unit 1635